—Appeal from an order of Family Court, Oswego County (Roman, J.), entered August 7, 2002, which, inter alia, directed that federal tax offset monies be disbursed to Teresa L. Reis for arrears due and owing to her.
It is hereby ordered that said order be and the same hereby is unanimously modified on the law by vacating that part directing that the federal tax offset monies be disbursed to Teresa L. Reis and as modified the order is affirmed without costs.
Memorandum: Family Court erred in directing that the “Federal Tax Offset” monies be disbursed to Teresa L. Reis for arrears due and owing to her rather than to the Oswego County Department of Social Services (DSS) for arrears due and owing to it. The receipt by Reis of Aid to Dependent Children (ADC) public assistance benefits operated as an assignment to DSS of her right to receive child support from respondent (see Social *1048Services Law § 158 [5]). As a result of that assignment, respondent owed arrears to DSS. When Reis ceased collecting ADC public assistance benefits, the assignment terminated (see id.), and respondent began owing arrears to Reis. Although both DSS and Reis are eligible to receive a tax refund offset with respect to respondent’s federal income tax refund (see 18 NYCRR 346.9 [a] [1], [2]), 18 NYCRR 346.9 (e) (1) (ii) requires that the arrears owed to DSS “be satisfied in full prior to any disbursement [of a federal tax offset] to a non-ADC case,” i.e., to Reis. Where a regulation adopted by an administrative agency is reasonable, it has the force and effect of law (see Molina v Games Mgt. Servs., 58 NY2d 523, 529 [1983]). The regulation here is reasonable because it complies with federal law governing the distribution of collected support (see 42 USC § 657 [a] [2] [B] [iv]). We modify the order, therefore, by vacating that part directing that the federal tax offset monies be disbursed to Reis and as modified, we affirm. Present — Pine, J.P., Scudder, Kehoe, Lawton and Hayes, JJ.